DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting.


Reasons For Allowance
The cited references do not disclose determining contextual information of the process in response to detecting that the process has created the database connection; generating a key associated with the database connection based on information that is known to be included in a database log of the database; and providing the key and the contextual information to a correlator component.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 (i.e., 1-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 1, 10, 1, 11, 12, 13, 15, 16, 18, 19 and 20 of U.S. Patent No. 10,915,648.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

The language each of the independent claims (1, 13 and 17) of the instant application substantially appears within the body of each of the independent claims (11 and 1) of patent no. 10,915,648.  Note that the conflicting claims of patent no. 10,915,648 contain additional language (e.g., narrower language directed to a process ID and then the step of determining context).  Therefore, the independent claims of the instant application are for broader than (I.e., omit elements of) the independent claims of patent no. 10,915,648.  See further discussion below.

First:  It is noted that elimination of a step/element/function is indicative of obviousness.  See, for example, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 195) indicating that deleting a switch member and thereby eliminating its function was an obvious expedient.  
The conflicting claims of the patent application (parent application) add determination and use of a process ID vice context information in the instant application, for example.  As noted above the elimination of a step/element/function is indicative of obviousness.  

Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 14, 15, 16 and 18, 19, 20 in the instant application recite substantially similar language as conflicting patent claims 2, 3, 4, 5, 6, 7, 8, 9, 1, 10, 1 and 12, 13, 15 and 18, 19, 20.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to omit a step/element/function because such an embodiment would execute quicker.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Farshchi, Mostafa, et al., “Experience Report:  Anomaly Detection of Cloud Application Operations Using Log and Cloud Metric Correlation Analysis”, ISSRE 2015, Gaithersburg, MD, November 2-5, 2015, pp. 24-34.
A regression-based analysis technique to find the correlation between an operation’s activity logs and the operation activity’s effect on cloud resources. (Abstract); Collection of monitoring data points at fixed intervals (page 26, IV. Overview, and Fig. 1).



US Patent Application Publications
Whelan, III 	 				2019/0384956
Tracking and managing a device that connects to a database system, including connecting to a web application at least partially running on the database system, are disclosed. In some embodiments, the device may be identified by a fingerprint or unique device ID formed from various vectors that correspond to device specific attributes or characteristics. The fingerprint or unique device ID may be compared to a fingerprint or device ID stored on the database system associated with a user's access credentials to determine a match percentage. Further access by the device to the database system may depend upon whether the match percentage exceeds a predetermined threshold. Device access to the database system may be tied to the fingerprint or unique device ID. (Abstract).

Wilding 	 				2018/0217911
Techniques for providing application contextual information. One or more sets of database context identifiers corresponding to events that occur within the database are generated by the database. The one or more sets of database context identifiers have at least one application context field. A session identifier corresponding to a session to be monitored is sent from the application to the database. Information to be stored in the database with the session identifier is sent to the database. Database logs and application logs are correlated using at least the session identifier. (Abstract).

Hourani 	 				2014/0330890
Techniques for context-driven information access. In one example, a request for information concerning an application is received from a user device employing the application. Also received from the user device is context information related to execution of the application. Based on the request and the context information, information concerning the application is retrieved. The information concerning the application is then transmitted to the user device while the user device is employing the application. In some examples, this information may also be shared among other user devices. (Abstract). 

Justin 	 				2006/0117091
Logging data to a database involves gathering log data from one or more applications executing on a first data-processing arrangement. The log data is gathered via a data-gathering utility executing on a first data-processing arrangement. The log data is sent via a network to a Web services interface of a log server. The log data is stored in a database accessible by the log server. The status of the first data processing arrangement is determined based on the log data stored in the database. (Abstract). 



US Patents
Fletcher 					10,887,157
An application executing on a mobile computing platform provides independent data channels over a mobile network to multiple separate computing systems that each maintain some data pertinent to problem determination and resolution when an incident arises in a monitored information technology (IT) environment. The application maintains and separately exercises the channels to provide timely information in a user interface that composites data to present a single interface with a multi-sourced contextual rendering. Some systems may include an IT monitoring system and a separate incident management system among its sources. Channels may include extended functionality to improve security or other aspects of communication with mobile platforms. (Abstract); Tables of time-stamped data events, including IP addresses (Fig. 5B).








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




September 10, 2022